Case 5:20-cv-02105-DMG-MRW Document12 Filed 11/10/20 Page1lofi Page ID #:50

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 20-2105 DMG (MRW) Date November 10, 2020

Title Shankar Khatri v. Chad T. Wolf et al

 

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Petitioner filed a notice voluntarily dismissing this case without prejudice. (Docket # 11.) This
action is dismissed without prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
